DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Status
The instant application has claims 1-27 and 30-33 pending and examined herein. Claims 28-29 are not present in the instant application. As such they will treated as though the claims were cancelled.


Priority
The instant application claims domestic priority to PRO 63/020,036 filed on 05/05/2020.


Information Disclosure Statement
The information disclosure statements (IDS) dated 05/05/2021, 05/05/2021, and 08/23/2022 all comply with provisions of 37 CFR 1.97, 1.98 and MPEP §609. Accordingly, they have been placed in the application file and the information therein has been considered as to the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
A) Claims 1-16, 18-27, and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Deckner et al. (US Patent Application US 2012/0219606 A1).
Deckner teaches a dentifrice that may contain stannous fluoride (Deckner at 0106-0107]), polyphosphates (Deckner at [0105]), zinc oxide (Deckner at [0184-0185]), polydentate ligands (Deckner at [0138-0151]), monodentate ligands (Deckner at [0131-0137]), precipitated silica(Deckner at [0083]), calcium pyrophosphate (Deckner at [0083]), arginine (Deckner at [0120]), humectants (Deckner at [0173]), and water (Deckner at [0173]). Deckner further teaches that the composition may include gluconate (Deckner at [0185] and [0137]), lactate (Deckner at [0107], [0153], [0185]), and orthophosphates (Deckner at [0086]).
Deckner differs from the instant claims in this rejection insofar as it does not teach the combination of the instantly recited components with sufficient specificity for anticipation. Deckner teaches the components of the instant recited composition and uses each component of their established function in the art but does not explicitly combine the components together into a single embodiment or a preferred composition. However, given the disclosure of each component individually, it would have been prima facie obvious to a person having ordinary skill in the art at a time prior to the filing of the present patent application and following the teachings of Deckner to have selected and combined known components for their established functions with predictable results. MPEP §2143 and §2144.06(I).
Regarding instant claim 1, Deckner teaches a dentifrice composition comprising stannous fluoride (Deckner at 0106-0107]), polydentate ligands (Deckner at [0138-0151]), monodentate ligands (Deckner at [0131-0137]), and precipitated silica (Deckner at [0083]). Deckner further teaches that the dentifrice may include zinc and further offers alternatives including copper and tin (Deckner at [0116-0120], which would allow for a zinc free composition to be produced. The inclusion of zinc is optional (Deckner at [0184-0185]). Deckner further teaches that the pH of the composition may be from about 3 to about 10. This range of pH about 3 to about 10 overlaps with the instantly claimed pH range of at least about 6. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP§2144.05(I).
Regarding instant claim 2-3, Deckner further teaches that the dentifrice may include zinc and further offers alternatives including copper and tin (Deckner at [0116-0120], which would allow for a zinc free composition to be produced. The inclusion of zinc is optional (Deckner at [0184-0185]).
Regarding instant claim 4, Deckner teaches a dentifrice composition comprising stannous fluoride (Deckner at 0106-0107]).
Regarding instant claim 5, Deckner teaches a dentifrice composition comprising precipitated silica (Deckner at [0083]) and calcium pyrophosphate (Deckner at [0083]).
Regarding instant claim 6, Deckner teaches that the dentifrice may contain stannous ions in a range from about 0.0001% to about 11% (Deckner at [0106-0107]), tartronic acid (as a monodentate ligand) from about 0.01% to about 20% (Deckner at [0160-0166]), and polyphosphates (as a polydentate ligand) in a range from about 0.1% to about 35% (Deckner at [0138-0151]). The ratio of tin to monodentate ligand to polydentate ligand within these ranges would be able to overlap with the instantly claimed range of about 1 to 0.5 to 0.5 to about 1 to 5 to 5. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP§2144.05(I).
Regarding instant claim 7, Deckner teaches that the dentifrice may contain stannous ions in a range from about 0.0001% to about 11% (Deckner at [0106-0107]), tartronic acid (as a monodentate ligand) from about 0.01% to about 20% (Deckner at [0160-0166]), and polyphosphates (as a polydentate ligand) in a range from about 0.1% to about 35% (Deckner at [0138-0151]). The ratio of tin to monodentate ligand to polydentate ligand within these ranges would be able to overlap with the instantly claimed range of about 1 to 1 to 0.5 to about 1 to 2.5 to 2.5. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP§2144.05(I).
Regarding instant claim 8, Deckner teaches that the dentifrice may contain stannous ions in a range from about 0.0001% to about 11% (Deckner at [0106-0107]), tartronic acid (as a monodentate ligand) from about 0.01% to about 20% (Deckner at [0160-0166]), and polyphosphates (as a polydentate ligand) in a range from about 0.1% to about 35% (Deckner at [0138-0151]). The ratio of tin to monodentate ligand to polydentate ligand within these ranges would be able to overlap with the instantly claimed range of about 1 to 1 to 1 to about 1 to 2.5 to 2.5. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP§2144.05(I).
Regarding instant claims 9-10, Deckner teaches a dentifrice composition comprising stannous fluoride (Deckner at 0106-0107]).
Regarding instant claim 11, Deckner teaches that the dentifrice which can be produced with humectants other than water (Deckner at [0173]) including edible polyhydric alcohols such as glycerin, sorbitol, xylitol, butylene glycol, polyethylene glycol, and propylene glycol (Deckner at [0173]).
Regarding instant claim 12, Deckner teaches that the dentifrice may contain water (Deckner at [0173]). 
Regarding instant claim 13, Deckner teaches that the dentifrice may contain about 1% to about 90% water (Deckner at [0173]). This range overlaps with the instantly claimed range of up to 45%. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP§2144.05(I).
Regarding instant claims 14-16, and 18, Deckner teaches the use of gluconate (Deckner at [0185] and [0137]).
Regarding instant claims 19 and 20, Deckner teaches the use of arginine (Deckner at [0120]).
Regarding instant claim 21, Deckner teaches the use of lactate (Deckner at [0107], [0153], [0185]).
Regarding instant claims 22-27, Deckner teaches that the dentifrice may contain malic acid, succinic acid, or tartronic acid (Deckner at [0137]).
Regarding instant claim 30, Deckner teaches the use of citric acid (Deckner at [0137]).
Regarding instant claim 31, Deckner teaches the use of polyphosphates (Deckner at [0105]) and more specifically pyrophosphates (Deckner at [0086]). 
Regarding instant claim 32, Deckner teaches stannous fluoride in a range from 50ppm to15,000 ppm and more specifically 1,000 ppm to about 10,000 ppm (Deckner at [0107]). This range of ppm about 1,000 to about 10,000 overlaps with the instantly claimed range of at least about 1,000 ppm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP§2144.05(I).
Regarding instant claim 33, Deckner teaches that the pH of the composition may be from about 3 to about 10. This range of pH about 3 to about 10 overlaps with the instantly claimed pH range of at least about 6.5. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP§2144.05(I).

B) Claims 1-27 and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Deckner et al. (US Patent Application US 2012/0219606 A1) ) in view of Holliday (US Patent 3,105,798).
The teachings of Deckner are discussed above. 
The teachings of Deckner differ from claim 17 insofar as they do not teach the use of aldonic acids. The teachings of Holliday cure this deficit.
Holliday teaches a dentifrice containing tin and aldonic acid (Holliday at column 2 line 68- column 4 line 23). Holliday further teaches that aldonic acid reacts with tin ions to bind them tightly enough that their rate of becoming non-available to dental enamel by hydrolysis, oxidation, and precipitation is greatly reduced but not so tightly that the become non-available to dental enamel (Holliday column 3 lines 40-55).
It would have been prima facie obvious to a person having ordinary skill in the art following the teachings of Deckner to add the aldonic acid of Holliday to prevent tin hydrolysis, oxidation or precipitation. See MPEP 2143 (I)(C). Upon doing so, one of ordinary skill in the art would have had a reasonable expectation of success of formulating a dentifrice which resists loss of the tin to hydrolysis, oxidation, and precipitation. 
Regarding instant claim 17, Holliday teaches the use of aldonic acid (Holliday at column 2 line 68- column 4 line 23).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over;
claims 1-44 of copending Application No. 17/308,079,
claims 1-32 of copending Application No. 17/308,086,
claims 1-37 of copending Application No. 17/308,073,
claims 1-30 of copending Application No. 17/308,085,
claims 1-28 of copending Application No. 17/308,081, and
claims 1-42 of copending Application No. 17308,080,
each taken in in view of Deckner et al. (US Pat. App. US 2012/0219606 A1). 
	While the instant claims are not identical to the copending claims, all of the copending applications recite a dentifrice composition wherein the dentifrice composition comprises a monodentate ligand, a polydentate ligand, tin, and an abrasive wherein the pH is at least about 6 and the inclusion of zinc is optional. See MPEP 2143.  
Deckner is discussed above as teaching a dentifrice that may contain stannous fluoride (Deckner at 0106-0107]), polyphosphates (Deckner at [0105]), zinc oxide (Deckner at [0184-0185]), polydentate ligands (Deckner at [0138-0151]), monodentate ligands (Deckner at [0131-0137]), precipitated silica(Deckner at [0083]), calcium pyrophosphate (Deckner at [0083]), arginine (Deckner at [0120]), humectants (Deckner at [0173]), and water (Deckner at [0173]). Deckner further teaches that the composition may include gluconate (Deckner at [0185] and [0137]), lactate (Deckner at [0107], [0153], [0185]), and orthophosphates (Deckner at [0086]). Deckner further teaches that the pH of the composition may be from about 3 to about 10. Deckner  further teaches that the dentifrice may contain stannous ions in a range from about 0.0001% to about 11% (Deckner at [0106-0107]), tartronic acid (as a monodentate ligand) from about 0.01% to about 20% (Deckner at [0160-0166]), and polyphosphates (as a polydentate ligand) in a range from about 0.1% to about 35% (Deckner at [0138-0151]).
It would have been prima facie obvious to a person having ordinary skill in the art following the copending claims to include the reagents of Deckner in order to produce the predictable result of a dentifrice. One would have a reasonable expectation of success because both Deckner and the copending applications produce a dentifrice comprising a monodentate ligand, a polydentate ligand, tin, and an abrasive wherein the pH is at least about 6 and the inclusion of zinc is optional.
This is a provisional nonstatutory double patenting rejection.


Conclusion
No claims are presently allowable.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA MICHELLE PETRITSCH whose telephone number is (571)272-6812. The examiner can normally be reached M-F 08:30-17:00 EST ALT Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571) 272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA MICHELLE PETRITSCH/Examiner, Art Unit 1612                                                                                                                                                                                                        
/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612